IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                        NO. WR-91,786-01


                  EX PARTE DONALD LEONARD TOUCHET, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 15-21899-A IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


       SLAUGHTER, J., filed a concurring opinion.

                                    CONCURRING OPINION

       William Jennings Bryan once said, “Next to the ministry I know of no more noble

profession than the law. The object aimed at is justice, equal and exact, and if it does not reach that

end at once it is because the stream is diverted by selfishness or checked by ignorance.” So what

was the lawyer in this case – selfish or ignorant? We will never know because no one required

him to explain his behavior. But either way, he was certainly ineffective.

       The lawyer at issue, appellate counsel Gaylyn Leon Cooper, failed to notify the applicant

of the outcome of his direct appeal and of his right to file a petition for discretionary review.

Consequently, Applicant was deprived of his opportunity to timely file a petition to this Court.

When Applicant filed a post-conviction writ of habeas corpus application claiming ineffective
                                                                             Touchet Concurrence - 2


assistance of appellate counsel, the habeas court ordered counsel to file an affidavit in response to

this claim. After counsel missed the deadline imposed by the trial court, the trial court’s clerk

called counsel on several occasions to remind him that his response was overdue. Each time,

counsel promised to file an affidavit “within the week.” Despite this promise, no affidavit was ever

filed. See Ex parte Touchet, No. WR-15-21899-A (Trial Court’s Findings of Fact and Conclusions

of Law, Crim. Dist. Ct. Jefferson County, Tex., Sept. 16, 2020). The habeas judge never asked

counsel for an explanation as to why he failed to respond. 1 With no knowledge of any mitigating

circumstances, the only conclusion that may be drawn in light of Cooper’s failure to notify

Applicant regarding the status of his case, Cooper’s multiple misrepresentations to the habeas court

clerk that he would file his affidavit “within the week,” and his complete failure to ever file a

response despite multiple reminders from the clerk, is that Cooper violated the oath he took upon

becoming an attorney, the Texas Lawyer’s Creed, and the Texas Rules of Professional Conduct. 2




1
       The habeas judge could have issued a show-cause order as a way to force counsel to appear
and explain himself. After hearing counsel’s explanation, the judge could then determine the
appropriate action.
2
        After passing the bar exam but before being issued a bar card by the State Bar of Texas, a
prospective attorney is required to swear or affirm that he or she “will honestly demean
[himself/herself] in the practice of law; that [he/she] will discharge [his/her] duties to [] clients to
the best of [his/her] ability; and, that [he/she] will conduct [himself/herself] with integrity and
civility in dealing and communicating with the court and all parties.” TEX. GOV’T CODE §
82.037(a).

       The Texas Lawyer’s Creed provides that a lawyer’s duties to his/her clients are, in part, to:
(1) “conduct [himself/herself] in Court in a professional manner and demonstrate respect for the
Court and the law;” (2) “treat counsel, opposing parties, the Court, and members of the Court staff
with courtesy and civility;” (3) “be punctual;” and (4) “be considerate of the time constraints and
pressures imposed upon the Court, Court staff and counsel in efforts to administer justice and
resolve disputes.”

       The preamble of the Texas Disciplinary Rules of Professional Conduct notes that “a lawyer
should be competent, prompt and diligent . . . A lawyer should demonstrate respect for the legal
                                                                             Touchet Concurrence - 3


In response to such blatant violations, the habeas judge should have taken “appropriate action” in

response. Tex. Code Jud. Conduct 3(D)(2) (“A judge who receives information clearly establishing

that a lawyer has committed a violation of the Texas Disciplinary Rules of Professional Conduct

should take appropriate action. A judge having knowledge that a lawyer has committed a violation

of the Texas Disciplinary Rules of Professional Conduct that raises a substantial question as to the

lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects shall inform the Office

of the General Counsel of the State Bar of Texas or take other appropriate action.”).

       When lawyers (of any kind) or judges (of any kind) behave in a way that shows a clear

dereliction of duty, especially that which results in some kind of harm, every member of the bar

who becomes aware of it has an obligation to take action. 3 See Tex. Disciplinary Rules Prof’l




system and for those who serve it, including judges, other lawyers and public officials.” Tex.
Disciplinary Rules Prof’l Conduct, Preamble.

       Rule 1.01(b) mandates, in part, that:
       In representing a client, a lawyer shall not:
       (1)     neglect a legal matter entrusted to the lawyer; or
       (2)     frequently fail to carry out completely the obligations that the lawyer owes
               to a client or clients.
Tex. Disciplinary Rules Prof’l Conduct 1.01(b).

        Rule 8.04 mandates, in part, that “[a] lawyer shall not violate these rules [or] . . . engage in
conduct involving dishonesty, fraud, deceit or misrepresentation [or] . . . violate any other laws of
this state relating to the professional conduct of lawyers and to the practice of law.” Tex.
Disciplinary Rules Prof’l Conduct 8.04(a). Lawyers who violate the Rules may be subject to
discipline. Tex. Disciplinary Rules Prof’l Conduct 1.01(b), Comments 6-7 (“[A]n incompetent
lawyer is subject to discipline,” as is one who neglects “a particular legal matter” or who
“frequent[ly] fail[s] to carry out fully the obligations owed to one or more clients.”).
3
        Mistakes and misunderstandings are part of human nature, so I am not suggesting that every
infraction deserves punishment. Attorneys and judges should often be given the benefit of the
doubt because no one is perfect. But where there is an egregious violation, repeated violations, or
a collection of several violations, there should at the very least be an investigation into such
conduct.
                                                                              Touchet Concurrence - 4


Conduct, Preamble (“A lawyer should aid the legal profession in pursuing [the] objectives [of these

Rules] and should help the bar regulate itself in the public interest. . . . The legal profession has a

responsibility to assure that its regulation is undertaken in the public interest . . . and to insist that

every lawyer both comply with its minimum disciplinary standards and aid in securing their

observance by other lawyers. Neglect of these responsibilities compromises the independence of

the profession and the public interest which it serves.”); Tex. Code Jud. Conduct, Preamble

(“[J]udges, individually and collectively, must respect and honor the judicial office as a public

trust and strive to enhance and maintain confidence in our legal system.”).

        In this case, the habeas court did nothing to warn or reprimand counsel, let alone file a

complaint with the State Bar or otherwise punish counsel for his inexcusable unprofessionalism

and violation of the Rules. There is also nothing to suggest that the State Bar took any action. 4

Given that no one to date has taken any action to address these multiple violations of the

disciplinary rules and a complete dereliction of duty, we, as a Court, should. At the very least, we

should demand an explanation (if there is one) from counsel. 5

        As judges of this Court, we are entrusted with and even commanded to ensure

professionalism from attorneys. This is no less true in the context of habeas corpus applications,

which number in the thousands annually and which frequently contain claims of ineffectiveness

of trial or appellate counsel. An attorney’s complete failure to respond to claims raised against him

not only hinders judicial economy, but in some instances may result in the Court’s inability to fully

and fairly decide a claim. Such a serious infraction warrants action by the habeas court. If the



4
        It is not in the record whether a complaint was ever filed.
5
         I write this published concurring opinion to satisfy my judicial duty to take “other
appropriate action” in response to an obvious violation of the disciplinary rules. While I am taking
this action now, I readily admit that I should have done so in other similar cases as well.
                                                                            Touchet Concurrence - 5


habeas court fails to take appropriate action, then this Court should do so or at least require habeas

counsel to respond. Yet, we rarely take any action against attorneys who shirk their duty to

cooperate in the habeas process. If Article 11.07 proceedings are to truly afford litigants a full bite

at the habeas apple, then this Court should take steps to ensure that attorneys participate fully in

the process of litigating ineffectiveness claims. And, when they fail to do so, this Court should

hold those attorneys accountable.

       While I agree wholeheartedly with the Court that Applicant deserves relief, I write

separately because as indicated above, no one has taken any action to address attorney Cooper’s

numerous violations and dereliction of duty. I urge all courts and the State Bar to be more active

when presented with evidence of attorneys or judges engaging in egregious, repeated, or multiple

violations of the rules of professional conduct. Justice and the reputation of our noble profession

demand it.

       With these comments, I respectfully concur in the Court’s judgment.



Filed: January 13, 2021

Publish